          Case 2:20-cr-20011-JAR Document 16 Filed 07/07/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                            Case No. 20-20011-01-JAR

 PERFECTO MORALES-SANTIAGO,

               Defendant.


                                              ORDER

       The Change of Plea in this matter is set for videoconference hearing on July 14, 2020 at

11:00 a.m. Counsel and parties are directed to call the Court’s Zoom hearing account; the call-in

number and password will be provided to counsel and/or parties before the hearing date.

       Pursuant to the CARES Act and Administrative Order 2020-10, the Court tentatively

finds that further delay in the Change of Plea hearing will seriously impair the interests of justice

because: (1) the defendant is ready to plead; (2) if the defendant receives a custodial sentence the

Bureau of Prisons is equipped to safely accept the defendant into custody; and (3) in the pretrial

detention facility, the defendant neither has access to certain programming nor receives credit for

time served.

       If the defendant does not consent to the hearing by videoconference, or if the defendant

objects to the Court’s tentative finding that further delay will seriously impair the interests of

justice, Counsel or pro se defendant must file a motion objecting to the videoconference hearing

no later than three days before the scheduled hearing. Upon such motion, the Court will

continue the hearing, until such time as an in-person hearing can be safely conducted in

accordance with Administrative Order 2020-10, or until such time as Counsel or the pro se

defendant notifies the Court that defendant consents to a hearing by videoconference. Any
         Case 2:20-cr-20011-JAR Document 16 Filed 07/07/20 Page 2 of 2




period of postponement caused by Defendant’s lack of consent is excludable under the Speedy

Trial Act pursuant to Administrative Order 2020-10.

       IT IS SO ORDERED.

       Dated: July 7, 2020
                                            S/ Julie A. Robinson
                                           JULIE A. ROBINSON
                                           CHIEF UNITED STATES DISTRICT JUDGE
